DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 07/24/2020 has been entered. 

	Claims 1-8 are pending.
Drawings
3. 	The formal drawings filed on 07/24/2020 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/JP2019/001380, filed 12/01/2010
Information Disclosure Statement
5.	The Information Disclosure Statement(s) filed on 07/24/2020, 10/23/20 and 5/11/21 has been considered.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since claim 1 requires wiring layers for the first and second substrates respectively, the recitation calling for, “… wiring line that is part of a wiring layer” is vague and/or confusing. It 
	The recitation of claim 7 calling for, “…a back surface side of the second semiconductor substrate …” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara (“Kashihara“) US PG-Pub 2015/0054110 in view of Hashiguchi et al. (“Hashiguchi”) US PG-Pub 2020/0105814.
Kashihara discloses in Figs. 2, 5 and 42-54 a solid-state imaging device comprising: a first semiconductor substrate (e.g. element P1/SL) and a second semiconductor substrate (e.g. element P2/SS), a front surface side as a wiring layer (e.g. element MLa) formation surface of the first semiconductor substrate; a wiring layer (e.g. the wiring layer below element JS shown in Fig. 5) formation surface of the second semiconductor substrate, the first semiconductor substrate including: a photoelectric conversion portion (e.g. element PD) that photoelectrically converts incident light; and a transfer transistor (e.g. element TX) that transfers an electric charge 
Kashihara teaches the device structure as recited in the claim. The difference between Kashihara and the present claim is the recited arrangement of the wiring layers. 
Hashiguchi discloses in Figs. 1, 3B and 4B a front surface side as a wiring layer (e.g. element 105) formation surface of a first semiconductor substrate (e.g. element 110A/101) being joined to a back surface side of a second semiconductor substrate (e.g. element 110B/121) on the opposite side from a wiring layer (e.g. element 125) formation surface of the second semiconductor substrate; and a through electrode (e.g. element 157) that penetrates the second semiconductor substrate which is capable of transmitting the electric charge transferred from the transfer transistor or the voltage to the charge/voltage retention portion. 
One of ordinary skill in the art could have pursued Hashiguchi's teachings arrangement of the wiring layers with a reasonable expectation of success.  The combination of references Kashihara and Hashiguchi would arrive at the claimed invention where the front surface side as a wiring layer formation surface of the first semiconductor substrate being joined to a back surface side of the second semiconductor substrate on the opposite side from a wiring layer formation surface of the second semiconductor substrate is achieved. Thus, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because “a person of ordinary skill has good reason to pursue the known options    
Re claim 2, insofar as understood, Kashihara discloses wherein the first semiconductor substrate further includes a light blocking film (e.g. element LSF2) formed with a metallic wiring line that is part of a wiring layer. 
Re claim 3, Kashihara discloses wherein the first semiconductor substrate further includes a charge-voltage conversion portion (e.g. element AM1, Fig. 2) that generates the voltage corresponding to the electric charge, and the charge/voltage retention portion of the second semiconductor substrate holds the voltage converted by the charge-voltage conversion portion. Note that element AM1, similar to Applicant’s invention, is an amplification portion capable of achieving the recited function.
Re claim 4, Hashiguchi discloses wherein a cross-sectional diameter of the through electrode (e.g. element 157) at a junction plane between the first semiconductor substrate and the second semiconductor substrate is the same as a cross-sectional diameter of a portion penetrating the second semiconductor substrate (Figs. 1, 3B and 4B). 
Re claim 5, Kashihara/Hashiguchi discloses wherein, in a pixel region, the first semiconductor substrate and the second semiconductor substrate are electrically connected only by a plurality of through electrodes. 
Re claim 6, Kashihara discloses wherein a metallic wiring line of a wiring layer of the first semiconductor substrate includes tungsten (¶[0108]). 
11.	Claim 7, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Hashiguchi.

Kashihara teaches the method for manufacturing as recited in the claim. The difference between Kashihara and the present claim is the recited arrangement of the wiring layers. 
Hashiguchi discloses in Figs. 1, 3B and 4B bonding a front surface side as a wiring layer (e.g. element 105) formation surface of the first semiconductor substrate (e.g. element 110A/101) to a back surface side the second semiconductor substrate (e.g. element 110B/121) on the opposite side from a wiring layer (e.g. element 125) formation surface of the second semiconductor substrate; and forming a through electrode (e.g. element 157) that penetrates the second semiconductor substrate which is capable of transmitting the electric charge transferred from the transfer transistor or the voltage to the charge/voltage retention portion. 
.   
12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara in view of Hashiguchi.
Kashihara discloses in Figs. 2, 5 and 42-54 an electronic apparatus comprising a solid-state imaging device including: a first semiconductor substrate (e.g. element P1/SL) and a second semiconductor substrate (e.g. element P2/SS), a front surface side as a wiring layer (e.g. element MLa) formation surface of the first semiconductor substrate; a wiring layer (e.g. the wiring layer below element JS shown in Fig. 5) formation surface of the second semiconductor substrate, the first semiconductor substrate including: a photoelectric conversion portion (e.g. element PD) that photoelectrically converts incident light; and a transfer transistor (e.g. element TX) that transfers an electric charge of the photoelectric conversion portion, the second semiconductor substrate including a charge/voltage retention portion (e.g. element CD) that retains the electric charge transferred by the transfer transistor or a voltage corresponding to the electric charge; and a 
Kashihara teaches the device structure as recited in the claim. The difference between Kashihara and the present claim is the recited arrangement of the wiring layers. 
Hashiguchi discloses in Figs. 1, 3B and 4B a front surface side as a wiring layer (e.g. element 105) formation surface of a first semiconductor substrate (e.g. element 110A/101) being joined to a back surface side of a second semiconductor substrate (e.g. element 110B/121) on the opposite side from a wiring layer (e.g. element 125) formation surface of the second semiconductor substrate; and a through electrode (e.g. element 157) that penetrates the second semiconductor substrate which is capable of transmitting the electric charge transferred from the transfer transistor or the voltage to the charge/voltage retention portion. 
One of ordinary skill in the art could have pursued Hashiguchi's teachings arrangement of the wiring layers with a reasonable expectation of success.  The combination of references Kashihara and Hashiguchi would arrive at the claimed invention where the front surface side as a wiring layer formation surface of the first semiconductor substrate being joined to a back surface side of the second semiconductor substrate on the opposite side from a wiring layer formation surface of the second semiconductor substrate is achieved. Thus, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. KSR, 550 U.S. at 416, 82 USPQ2d at 1397.   
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pubs 2011/0049336 and 2014/0091414, to Matsunuma and Shimotsusa respectively, teach a semiconductor substrate including a photoelectric conversion that photoelectrically converts incident light; and a transfer transistor that transfers an electric charge of the photoelectric conversion portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AHMED N SEFER/Primary Examiner, Art Unit 2893